 Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 1 of 18 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

RICHARD KUHNAST,
individually and on behalf of all
others similarly situated,                                 CLASS ACTION

        Plaintiff,                                         JURY TRIAL DEMANDED

v.

SUNRUN, INC.,

      Defendant.
__________________________________/


                                CLASS ACTION COMPLAINT
        Plaintiff Richard Kuhnast brings this class action against Defendant Sunrun, Inc., and

alleges as follows upon personal knowledge as to himself and his own acts and experiences, and,

as to all other matters, upon information and belief, including investigation conducted by his

attorneys.

                                    NATURE OF THE ACTION

        1.      This is a putative class action under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the

TCPA.

        2.      Defendant is a solar company that markets and installs solar panel systems in

numerous states throughout the nation.

        3.      As part of its marketing strategy, Defendant calls unsuspecting parties on their

cellular telephones with pre-recorded messages in order to sell them goods and services.

        4.      Defendant caused thousands of pre-recorded messages to be sent to the cellular


                                                1
 Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 2 of 18 PageID 2




telephones of Plaintiff and Class Members, causing them injuries, including invasion of their

privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

       5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

conduct. Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined

below, and any other available legal or equitable remedies resulting from the illegal actions of

Defendant.

                                  JURISDICTION AND VENUE

       6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a

national class, which will result in at least one Class member belonging to a different state than

Defendant. Plaintiff seeks up to $1,500.00 in damages for each call in violation of the TCPA,

which, when aggregated among a proposed class numbering in the tens of thousands, or more,

exceeds the $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness

Act (“CAFA”).

       7.      Venue is proper in the United States District Court for the Middle District of Florida

pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendants are deemed to reside in any judicial

district in which it is subject to the court’s personal jurisdiction, and because Defendant provides

and markets its services within this district thereby establishing sufficient contacts to subject it to

personal jurisdiction. Further, on information and belief, Defendant has sent the same prerecorded

messages complained of by Plaintiff to other individuals within this judicial district, such that some

of Defendant’s acts have occurred within this district, subjecting Defendant to jurisdiction here.

                                             PARTIES

       8.      Plaintiff is a natural person who, at all times relevant to this action, was a citizen of


                                                  2
 Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 3 of 18 PageID 3




Hillsborough County, Florida.

       9.      Defendant Sunrun Inc. (“Sunrun”) is a Delaware corporation with its principal

place of business located at 225 Bush Street, San Francisco, CA 94104. Defendant operates in

State of Florida as a Foreign Profit Corporation and Defendant directs, markets, and provides

business activities throughout the State of Florida.

                                            THE TCPA

       10.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

using an automatic telephone dialing system or an artificial or prerecorded message; (3) without

the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

       11.     In an action under the TCPA, a plaintiff must show only that the defendant “called

a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

755 F.3d 1265 (11th Cir. 2014).

       12.     The Federal Communications Commission (“FCC”) is empowered to issue rules

and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

costly and inconvenient. The FCC also recognized that wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.

       13.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838

¶ 20 (Feb. 15, 2012) (emphasis supplied).



                                                 3
 Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 4 of 18 PageID 4




       14.     To obtain express written consent for telemarketing calls, a defendant must

establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

conspicuous disclosure’ of the consequences of providing the requested consent….and [the

plaintiff] having received this information, agrees unambiguously to receive such calls at a

telephone number the [plaintiff] designates.” In re Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858

¶ 71 (F.C.C. Feb. 15, 2012).

       15.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of

the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

       16.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention

of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

       17.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated

and transmitted to a person for the purpose of promoting property, goods, or services.” Golan,

788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules

and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at

14098 ¶ 141, 2003 WL 21517853, at *49).

       18.     The FCC has explained that calls motivated in part by the intent to sell property,

goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142



                                                 4
 Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 5 of 18 PageID 5




(2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

goods, or services during the call or in the future. Id.

       19.      In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

¶ 136 (2003).

       20.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions

Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

express consent “for non-telemarketing and non-advertising calls”).

       21.      With respect to standing, as recently held by the United States Court of Appeals for

the Eleventh Circuit:

       [T]he receipt of an unsolicited phone call is an injury that the district court can
       remedy. And we know that Congress focused on precisely this kind of harm when
       it passed the TCPA, finding that "[m]any consumers [were] outraged over the
       proliferation of intrusive, nuisance calls to their homes from telemarketers." Pub.
       L. No. 102-243, § 2, 105 Stat. 2394, 2394. Congress identified telemarketing as a
       potentially "intrusive invasion of privacy," suggesting to us that Congress
       considered the receipt of an unwanted telemarketing call to be a real injury. Id
Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1270 (11th Cir. 2019).

                                              FACTS

       22.      On April 30, 2020, May 5, 2020, and May 7, 2020, Defendant called Plaintiff’s

cellular telephone number ending in 2583 (“2583 Number”) with a pre-recorded message.

       23.      Plaintiff did not answer the phone, and so Defendant left Plaintiff pre-recorded

messages in his voicemail.

       24.      Plaintiff subsequently had to stop what he was doing to listen to the messages.

       25.      The pre-recorded message left on April 30, 2020 states:

                                                  5
 Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 6 of 18 PageID 6




               Hi this is Bri calling from US Energy Alliance. We’re doing a solar install for one

of your neighbors this coming week and wanted to also offer you with a quick quote on how much

you can save by switching to solar energy. It just takes five minutes on the phone to see if it makes

sense to you. My number is 800-611-2188. If it makes sense for you please call my number at 800-

611-2188. Give me a call back when you can. Again, 800-611-2188.

       26.     The April 30, 2020 pre-recorded message came from the telephone number 731-

462-9872, a number which upon information and belief, Defendant own and/or operate and/or is

operated by or on behalf of Defendant.

       27.     On May 5, 2020, Defendant again called Plaintiff and left an identical pre-recorded

message as the April 30, 2020 pre-recorded message.

       28.     The May 5, 2020 pre-recorded message came from the telephone number 239-880-

6664, a number which upon information and belief, Defendant own and/or operate and/or is

operated by or on behalf of Defendant.

       29.     On May 7, 2020, Defendant again called Plaintiff and left an identical pre-recorded

message as the April 30, 2020 and May 5, 2020 pre-recorded messages.

       30.     The May 7, 2020 pre-recorded message came from the telephone number 337-717-

2937, a number which upon information and belief, Defendant own and/or operate and/or is

operated by or on behalf of Defendant.

       31.     Upon information and belief, the call back number contained in the prerecorded

messages—800-611-2188— is owned and/or is operated by or on behalf of Defendant.

       32.     The    800-611-2188       number       is   also   associated   with   the    website

www.solaramerica.com.

       33.     On the Solar America website, it states that it is a “Review Site Supported by



                                                  6
    Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 7 of 18 PageID 7




Sunrun, Inc.” as shown in the following screenshot:




1



         34.     The website contains multiple pages advertising Defendant’s products, including

the following:




1
    http://www.solaramerica.com/ (last visited 5.19.2020).
                                                  7
    Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 8 of 18 PageID 8




                                                                                         2




                                                                                         3



          35.    Plaintiff is the subscriber and sole user of the 2583 Number.

          36.    Plaintiff received the subject calls within this judicial district and, therefore,

Defendant’s violation of the TCPA occurred within this district.

          37.    The purpose of the phone calls was to market Defendant’s good and services.



2
    https://www.solaramerica.com/solar-company-reviews/sunrun/ (last visited 5.19.20).
3
    https://www.solaramerica.com/all_reviews/ (last visited 5.19.20).
                                                  8
    Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 9 of 18 PageID 9




         38.     Upon information and belief, Defendant caused similar calls to be sent to

individuals residing within this judicial district.

         39.     Other consumers have complained about the prerecorded message that Plaintiff has

received as well:




                                                                                            4




                                                                                             5



         40.     At no point in time did Plaintiff provide Defendant with his express written consent

to be contacted with a marketing pre-recorded messages.

         41.     Additionally, Plaintiff registered the 2583 Number on the National Do Not Call


4
    https://800notes.com/Phone.aspx/1-800-611-2188 (last visited 5.19.20).
5
    Id.
                                                      9
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 10 of 18 PageID 10




Registry on December 24, 2012. The 2583 Number has been registered on the National Do Not

Call Registry since this date.

       42.     Defendant’s unsolicited call caused Plaintiff actual harm, including invasion of his

privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

call also inconvenienced Plaintiff and caused disruption to his daily life. Defendant called Plaintiff

when he was at home which caused his phone to audibly ring and which disturbed Plaintiff’s

domestic peace.

       43.     Furthermore, Defendant’s call also caused the depletion of Plaintiff’s cellular

telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

limited number of times before the battery’s voltage begins to decrease, causing the cellular phone

to turn off completely, without warning, if the battery drops below the minimum voltage needed

to safely power Plaintiff’s cellular telephone.

       44.     Lastly, Defendant’s prerecorded message took up several bytes of memory on

Plaintiff’s cellular telephone. The cumulative effect of unsolicited messages like Defendant’s

poses a real risk of ultimately rendering the phone unusable for normal usage purposes as a result

of the phone’s memory being taken up. In fact, the FTC has identified slower cell phone

performance caused by space taken up on the phone’s memory as a real harm. See

https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that solicitations

like the ones sent by Defendant present a “triple threat” of identity theft, unwanted cell phone

charges, and slower cell phone performance).

                                    CLASS ALLEGATIONS

             PROPOSED CLASS
       45.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf


                                                  10
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 11 of 18 PageID 11




of himself and all others similarly situated.

       46.      Plaintiff brings this case on behalf of the below defined Classes:

                Pre-Recorded Message Class: All persons within the United
                States who, within the four years prior to the filing of this
                Complaint; (1) were sent a pre-recorded call; (2) from
                Defendant or anyone on Defendant’s behalf; (3) to said
                person’s cellular or residential telephone number; (4) using
                the same equipment, or type of equipment, used to call
                Plaintiff’s cellular telephone.


                Do Not Call Registry Class: All persons in the United States
                who from four years prior to the filing of this action (1) were
                called by or on behalf of Defendant; (2) more than one time
                within any 12-month period; (3) where the person’s telephone
                number had been listed on the National Do Not Call Registry
                for at least thirty days; (4) for the purpose of selling
                Defendant’s products and/or services.

       47.      Defendant and their employees or agents are excluded from the Classes. Plaintiff

does not know the number of members in the Classes but believes the Class members number in

the several thousands, if not more.

             NUMEROSITY

       48.      Upon information and belief, Defendant have placed prerecorded message calls to

cellular telephone numbers belonging to thousands of consumers throughout the United States

without their prior express consent. The members of the Class, therefore, are believed to be so

numerous that joinder of all members is impracticable.

       49.      The exact number and identities of the Class members are unknown at this time and

can be ascertained only through discovery. Identification of the Class members is a matter capable

of ministerial determination from Defendant’ call records.

             COMMON QUESTIONS OF LAW AND FACT

       50.      There are numerous questions of law and fact common to the Class which

                                                 11
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 12 of 18 PageID 12




predominate over any questions affecting only individual members of the Class. Among the

questions of law and fact common to the Class are:

                    (1) Whether Defendant made non-emergency calls to Plaintiff and Class

                       members’ cellular telephones using pre-recorded messages;

                    (2) Whether Defendant can meet their burden of showing that they obtained

                       prior express written consent to make such calls using pre-recorded

                       messages;

                    (3) Whether Defendant’ conduct was knowing and willful;

                    (4) Whether Defendant are liable for damages, and the amount of such

                       damages; and

                    (5) Whether Defendant should be enjoined from such conduct in the future.

       51.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely calls telephone numbers assigned to cellular telephone

services is accurate, Plaintiff and the Class members will have identical claims capable of being

efficiently adjudicated and administered in this case.

             TYPICALITY

       52.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

             PROTECTING THE INTERESTS OF THE CLASS MEMBERS

       53.     Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.

             SUPERIORITY



                                                 12
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 13 of 18 PageID 13




          54.   A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

by the Class are in the millions of dollars, the individual damages incurred by each member of the

Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

individual lawsuits. The likelihood of individual Class members prosecuting their own separate

claims is remote, and, even if every member of the Class could afford individual litigation, the

court system would be unduly burdened by individual litigation of such cases.

          55.   The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas another

may not. Additionally, individual actions may be dispositive of the interests of the Class, although

certain class members are not parties to such actions.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)

          56.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          57.   It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or prerecorded or artificial voice… to any telephone number

assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).




                                                 13
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 14 of 18 PageID 14




       58.     Defendant – or third parties directed by Defendant – used pre-recorded calls to

make non-emergency telephone calls to the cellular telephones of Plaintiff and other members of

the Class.

       59.     These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express written consent it needed to call the cell phones of Plaintiff and the other members of the

putative Class when its calls were made.

       60.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using a pre-recorded

message to make non-emergency telephone calls to the cell phones of Plaintiff and the other

members of the putative Class without their prior express consent.

       61.     As a result of Defendant’ conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls.

                                            COUNT II
                             Violation of the TCPA, 47 U.S.C. § 227
                  (On Behalf of Plaintiff and the Do Not Call Registry Class)

       62.     Plaintiff repeats and realleges the paragraphs 1 through 55 of this Complaint and

incorporates them by reference herein.

       63.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons who

do not wish to receive telephone solicitations that is maintained by the federal government.”



                                                14
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 15 of 18 PageID 15




       64.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”

       65.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

call for telemarketing purposes to a residential telephone subscriber unless such person or entity

has instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity.”

       66.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       67.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

by the federal government.

       68.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf

of Defendants in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

such violations of 47 C.F.R. § 64.1200.



                                                 15
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 16 of 18 PageID 16




       69.     To the extent Defendant’s misconduct is determined to be willful and knowing, the

Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

                                            COUNT III

                            Violations of the TCPA, 47 U.S.C. § 227(b)
                              (On Behalf of Plaintiff and the Class)

       70.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth in

paragraphs 1 through 55.

       71.     It is a violation of the TCPA to make “initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party….” 47 U.S.C. § 227(b)(1)(B).

       72.     Defendant – or third parties directed by Defendant – used pre-recorded calls to

make non-emergency telephone calls to the telephones of Plaintiff and other members of the Class.

       73.     Defendant – or third parties directed by Defendant – used pre-recorded calls which

were not initiated for emergency purposes, and not solely pursuant to the collection of a debt owed

to or guaranteed by the United States.

       74.     These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the telephones of Plaintiff and the other members of the putative Class

when its calls were made.

       75.     Defendant violated § 227(b)(1)(B) of the TCPA by using a pre-recorded message

to make non-emergency telephone calls to the telephones of Plaintiff and the other members of the

putative Class without their prior express consent.



                                                 16
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 17 of 18 PageID 17




         76.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Richard Kuhnast, on behalf of himself and the other members

of the Class, prays for the following relief:

         a.     A declaration that Defendant’s practices described herein violate the Telephone

Consumer Protection Act, 47 U.S.C. § 227;

         b.     A declaration that Defendant’s violations of the Telephone Consumer Protection

Act, 47 U.S.C. § 227, were willful and knowing;

         c.     An injunction prohibiting Defendant from using pre-recorded messages to call

telephone numbers assigned to cellular telephones without the prior express consent of the called

party;

         d.     An award of actual, statutory damages, and/or trebled statutory damages; and

         e.     Such further and other relief the Court deems reasonable and just.

                                          JURY DEMAND

          Plaintiff and Class Members hereby demand a trial by jury.

                           DOCUMENT PRESERVATION DEMAND
         Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,

electronic databases or other itemization of telephone numbers associated with Defendant and

the calls as alleged herein.




                                                  17
Case 8:20-cv-01193-JSM-CPT Document 1 Filed 05/26/20 Page 18 of 18 PageID 18




Date: May 26, 2020.

                                              Respectfully submitted,


                                              EISENBAND LAW, P.A.
                                              /s/ Michael Eisenband
                                              515 E. Las Olas Boulevard, Suite
                                              120
                                              Ft. Lauderdale, Florida 33301
                                              Michael Eisenband
                                              Florida Bar No. 94235
                                              Email:
                                              MEisenband@Eisenbandlaw.com
                                              Telephone: 954.533.4092

                                              IJH LAW
                                              /s/ Ignacio J. Hiraldo
                                              Ignacio Hiraldo
                                              Florida Bar No. 56031
                                              1200 Brickell Ave. Suite 1950
                                              Miami, FL 33131
                                              Email: IJHiraldo@IJHLaw.com
                                              Telephone: 786-496-4469
                                              Counsel for Plaintiff




                                     18
